     Case 2:19-cv-01731-APG-BNW Document 35
                                         34 Filed 12/08/20
                                                  12/04/20 Page 1 of 2



 1   JAMES P. KEMP, ESQ.
     Nevada Bar No.: 6375
 2
     KEMP & KEMP
 3
     7435 W. Azure Drive, Suite 110
     Las Vegas, NV 89130
 4   702-258-1183 ph./702-258-6983 fax
     Attorneys for Plaintiff Bryant Lechuga
 5

 6
                                UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF NEVADA
                                             ***
 8

 9   BRYANT LECHUGA,                           )
                                               ) Case No.: 2:19-cv-01731-APG-BNW
10                                             )
                                  Plaintiff,   )
     vs.                                       )
11
                                               ) STIPULATION AND ORDER TO TAKE
12   RAMPARTS, LLC, a Nevada Limited Liability ) DEPOSITION OUTSIDE OF
     Company; DOES I-X; and, ROE Business      )
                                               ) DISCOVERY PERIOD
13   Entities I-X,                             )
                                  Defendants. ) [FIRST REQUEST]
14                                             )
                                               )
15                                             )
                                               )
16                                             )
                                               )
17

18          The parties, by and through their undersigned counsel hereby stipulate and agree that the
19   Plaintiff may take the deposition of Defendant RAMPARTS, LLC pursuant to FRCP Rule

20   30(b)(6) commencing on December 8, 2020 at 1:00 p.m. which is after the present discovery

21   cutoff date of December 4, 2020. The deposition had been scheduled for December 4, 2020 at

22
     1:00 p.m.
     The reason for rescheduling the deposition from December 4 to December 8 is that on the
23
     evening of December 2, 2020 Defendant served its Fourth Supplemental Disclosures which had
24
     attached to it 933 pages of documents and on the evening December 3, 2020 Defendant served
25
     its Fifth Supplemental Disclosures which had attached to it 1,240 pages of documents.
26
     Defendant believes these documents are potentially responsive to Plaintiff’s Requests for
27

28


                                                    1
     Case 2:19-cv-01731-APG-BNW Document 35
                                         34 Filed 12/08/20
                                                  12/04/20 Page 2 of 2



 1
     Production and thus, supplemental to Defendant’s recently served responses to Plaintiff’s
 2
     Requests for Production.
 3
            As these 2,173 pages of supplemental documents were served less than 48 hours before
 4   the deposition was set to commence, Plaintiff’s counsel was unable to review that quantity of
 5   documents to prepare for the deposition in time. Accordingly, the parties have agreed to move
 6   the deposition to December 8, 2020 and because that date is after the December 4, 2020 close of
 7   discovery the parties hereby seek the court’s approval for this action.
 8

 9          Respectfully submitted,

10   Dated this 4th day of December, 2020,         Dated this 4th day of December, 2020,

11   __/s/James P. Kemp                            _/s/ Joshua A. Sliker
     JAMES P. KEMP, ESQ.                            JOSHUA A. SLIKER, ESQ.
12
     Nevada Bar No: 6375                            Nevada Bar No.: 12493
13   KEMP & KEMP                                    JACKSON LEWIS
     Attorneys for Plaintiff                        Attorneys for Defendants
14

15

16

17

18
                                                  ORDER

19                                  IT IS SO ORDERED
                                                  IT December
                                    DATED: 10:47 am, IS SO ORDERED.
                                                              08, 2020
20

21
                                              _____________________________________
22
                                              THE HONORABLE BRENDA WEKSLER
                                    BRENDA WEKSLER
23
                                              UNITED
                                    UNITED STATES     STATES MAGISTRATE
                                                   MAGISTRATE    JUDGE     JUDGE

24
                                                   Dated:                                   .
25

26

27

28


                                                      2
